Citation Nr: 0207110	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, left elbow, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
ending in September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the 10 percent 
evaluation for each elbow.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, left elbow is manifested by complaints of pain, x-
ray evidence of moderate degenerative arthritis; on clinical 
examination, flexion was to 135 degrees, extension was to 22 
degrees, pronation and supination were to 85 degrees.

2.  The veteran's service-connected degenerative joint 
disease, right elbow is manifested by complaints of pain, x-
ray evidence of severe degenerative arthritis; on clinical 
examination, flexion was to 135 degrees, extension was to 50 
degrees, pronation and supination were to 85 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent, 
but no higher, for service-connected degenerative joint 
disease, left elbow, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208 
(2001).



2.  The criteria for a disability evaluation of 20 percent, 
but no higher, for service-connected degenerative joint 
disease, right elbow, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his June 2000 VA examination, it was noted that the 
veteran was right hand dominant.  The veteran reported taking 
Ibuprofen with some relief.  He indicated that his pain was 
episodic and was usually worse with increasing activities and 
work.

The examination of the veteran's bilateral elbows showed 
range of motion from 50 to 135 degrees.  On the left, his 
range of motion was 22 to 135 degrees.  He had retained full 
pronation and supination bilaterally with 85 percent each on 
both sides.  He did have some pain with full supination of 
the right forearm.  He was not tender to palpation about 
either elbow.  He had negative Tinel's over the ulnar nerve 
at the wrist and elbow on both sides.  He was fully sensate 
in bilateral upper extremities.  His motor strength was 5/5 
and equal on both sides and symmetric.  He had no muscle 
atrophy and had no skin changes about the upper extremities.  
The veteran was fully sensate symmetrically in the bilateral 
upper extremities and had no elbow instability on either 
side.  X-rays of the right elbow showed severe degenerative 
joint disease involving the anterior and posterior aspects of 
the joint with osteophytes.  He also had a medial bridging 
osteophyte.  The left elbow revealed moderate degenerative 
joint disease with anterior and posterior medial osteophytes.
The examiner indicated that the veteran did not have normal 
range of motion but still retained a functional range of 
motion.

A medical statement from University Orthopaedic Specialists 
dated November 2000 indicated that the veteran was unable to 
do repetitive lifting greater than 15 pounds due to his 
bilateral elbow disability.

At his February 2002 Travel Board hearing, the veteran 
testified that he was taking Ibuprofen for pain when needed.  
The veteran indicated that he experienced swelling when he 
worked with his arms a lot.  He testified that he also 
experienced stiffness with weather changes and had limitation 
of motion of both arms.  The veteran indicated that his right 
arm was worse than the left and had difficulty with 
pronation.


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes a June 2000 VA examination, 
private medical statement from University Orthopaedic 
Specialists dated November 2000, and transcript of Travel 
Board hearing conducted in February 2002.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disabilities at issue.  The discussion in the 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the appellant has been made aware of the 
evidence and information necessary to substantiate the 
claims, and there is no reasonable possibility that further 
development would aid in substantiating the claims.  
Therefore, a remand is not necessary to comply with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran has been diagnosed with osteoarthritis, 
established by radiographic examination.  Degenerative 
(osteoarthritis) established by x-ray findings is rated on 
the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's degenerative joint disease, of the left and 
right elbows is currently evaluated under Diagnostic Codes 
for limitation of motion.  As noted above, the appellant is 
right handed.  Applicable regulation provides that the 
appellant's left and right elbows may be rated on the basis 
of limitation of motion under Diagnostic Code 5206, 
Diagnostic Code 5207, or Diagnostic Code 5208.  The Rating 
Schedule provides that when flexion of the major forearm is 
limited to 100 degrees, a 10 percent rating is assigned.  A 
20 percent rating requires limitation of forearm flexion to 
90 degrees.  A 30 percent rating requires limitation of 
forearm flexion to 70 degrees.  A 40 percent rating requires 
limitation of forearm flexion to 55 degrees.  A 50 percent 
rating requires limitation of forearm flexion to 45 degrees.  
When flexion of the minor forearm is limited to 70 degrees, a 
20 percent rating is assigned.  A 30 percent rating requires 
limitation of minor forearm flexion to 55 degrees.  A 40 
percent rating requires limitation of minor forearm flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

The rating schedule also provides that limitation of 
extension of the major forearm from 45 to 60 degrees warrants 
a 10 percent rating.  A 20 percent rating is warranted if 
extension is limited to 75 degrees.  A 30 percent rating is 
warranted if extension of the forearm is limited to 90 
degrees.  A 40 percent rating is warranted if extension is 
limited to 100 degrees.  A 50 percent rating is warranted if 
extension is limited to 110 degrees.  Limitation of extension 
of the minor forearm to 90 degrees warrants a 20 percent 
rating.  A 30 percent rating is warranted if extension 
(minor) is limited to 100 degrees.  A 40 percent rating is 
warranted if extension (minor) is limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207.  

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  Flexion 
of the elbow to 145 degrees is considered full and extension 
to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
I.  Functional loss, which is the inability to perform the 
normal working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (2000);  see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).


Analysis

The appellant contends that his service-connected left and 
right elbow disabilities are more disabling than currently 
evaluated.

A review of the medical evidence of record reflects that the 
veteran's service-connected degenerative joint disease of the 
left and right elbows is manifested by evidence of pain on 
manipulation and use.  June 2000 x-rays of the right elbow 
showed severe degenerative joint disease involving the 
anterior and posterior aspects of the joint with osteophytes.  
He also had a medial bridging osteophyte.  The left elbow 
showed moderate degenerative joint disease with anterior and 
posterior medial osteophytes.  Range of motion of the right 
elbow was 50 to 135 degrees and the left was 22 to 135 
degrees.  At his Travel Board hearing in February 2002, the 
veteran testified as having pain on motion.  Upon careful 
consideration of this evidence and with all reasonable doubt 
resolved in the veteran's favor, it is concluded that this 
evidence more nearly approximates to a 20 percent evaluation 
for each elbow in that it demonstrates pain on use of the 
elbows. However, a rating beyond that now assigned is not 
warranted for either.

In order to grant a higher rating other applicable codes must 
considered.  Here it is not shown that the veteran's elbow 
disabilities meets or even approaches the criteria for a 
rating higher than 20 percent under Diagnostic Codes 5206 and 
5207.  The normal range of motion of the elbow is from 0 
degrees of extension to 145 degrees of flexion.  Full forearm 
pronation is from 0 to 80 degrees and full forearm supination 
is from 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  The 
medical evidence does not show major forearm flexion limited 
to 70 degrees or minor forearm flexion limited to 55 degrees 
to warrant a 30 percent evaluation under Diagnostic Code 
5206.  There is also no medical evidence to show major 
forearm extension limited to 90 degrees or minor forearm 
extension limited to 100 degrees to warrant a 30 percent 
evaluation under Diagnostic Code 5207. 

The applicable diagnostic codes pertaining to elbow disorders 
are 5205 through 5209 and 5213.  Diagnostic Code 5205 
pertains to ankylosis of the elbow, and Diagnostic Code 5209 
pertains to fracture or flail joint of the elbow.  Since none 
of these criteria are shown by the medical evidence of 
record, Diagnostic Codes 5205 and 5209 are not for 
application in this case.  Diagnostic Code 5213 pertains to 
impairment of supination and pronation, but a 30 percent 
rating for the minor arm under this code requires bone fusion 
with the hand fixed in supination or hyperpronation.  A 30 
percent rating under major arm requires limitation of 
pronation motion lost beyond middle of arc.  The June 2000 VA 
examination found full pronation and supination bilaterally 
with 85 percent each on both sides.  Thus, this code is also 
not applicable in this case.

Likewise, other musculoskeletal diagnostic codes for the 
elbow impairment, with potential ratings greater than 20 
percent, are inapplicable because there is no evidence of 
ankylosis (Diagnostic Code 5205), other impairment of the 
flail joint; nonunion of the radius and ulna, with a flail 
false joint (Diagnostic Codes 5209, 5210); or nonunion of the 
radius (Diagnostic Code 5212).

The veteran's degenerative joint disease of the left and 
right elbows does not cause additional functional impairment 
due to pain on use so as to warrant the assignment of a 
higher disability evaluation under the provisions of 38 
C.F.R. 4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of 20 percent 
under the applicable rating criteria.  See 38 C.F.R. § 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of left and right elbow 
disabilities to include functional loss by the current 20 
percent rating for each elbow.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating. 

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's degenerative joint disease of the 
left and right elbows is not so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
20 percent rating for each elbow accounts for what is 
considered to be the average impairment of earning capacity 
for veteran's disabilities.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in this 
case, and consequently, a higher rating on an extraschedular 
basis is not warranted.



ORDER

The veteran is awarded an increased rating, to 20 percent and 
no higher, for his service-connected degenerative joint 
disease, left elbow.

The veteran is awarded an increased rating, to 20 percent and 
no higher, for his service-connected degenerative joint 
disease, right elbow.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

